Opinion on petition eor a rehearing.
Kiblack, J.
A petition for a rehearing has been filed •in this case, and we are referred to several authorities as being in supposed conflict with the doctrine of the foregoing opinion. In that connection, the cases of Peterson v. McCullough, 50 Ind. 35, and Lane v. Miller, 27 Ind. 534, are enumerated.
It is true, that, to establish an easement by prescription over or upon the land of another, the owner must not have been under disability to resist the continued use of the land, relied on as the foundation of the claim, but the question as to the ability or disability of such owner is but an incidental and subordinate one to the inquiry as *491to whether the use of the land, so relied on, was with the knowledge and acquiescence of the owner. This knowledge and acquiescence may be shown by direct testimony, or by inference from all the circumstances connected with the case, and, when shown by either method, the ability of the owner to resist the use of his "land, if he had desired to do so, will, in the absence of any testimony on the subject, be presumed.
Original opinion filed at November Term, 1876.
Opinion on petition for a rehearing filed at November Term, 1877.
"When, however, disability is relied on as a defence to the claim under an alleged easement, or the ability of the owner to resist the claim becomes, in any other manner, a direct and controverted question, it devolves on the party asserting the disability to establish it' by a preponderance of evidence.
It was because the instruction, commented on in the opinion in this cause, seemingly announces a different rule of evidence from this, that we felt constrained to hold it' erroneous. The rule thus laid down may appear to be a somewhat technical one, as applicable' to the case at bar, but the principle involved is often an important one in practice, and ought to be adhered to in all cases to which it is applicable.
The cases of Peterson v. McCullough, and Lane v. Miller, supra, ought to be construed with reference to the rule of evidence above laid down.
It is a matter of regret that there seems to have been some obscurity in the definition of this rule in many of the reported cases, but we think 'it safe to say that the ability of the owner will, as a general rule, be presumed, until the contrary is made to appear.
The petition for a rehearing is overruled.